DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgement is made to Applicant’s claim to priority to Non-Provisional Application No. 16/255,983 filed January 24, 2019 now Patent No 10,596,339; Provisional Application No. 62/769,467 filed November 19, 2018; and Provisional Application No. 62/674,255 filed May 21, 2018.

Status of Claims
This Office Action is responsive to the preliminary amendment filed on May 5, 2022. As directed by the amendment: Claims 1-78 have been cancelled; and claims 79-98 have been added. Thus, claims 79-98 are presently pending in this application.

Claim Objections
Claims 80 and 82 are objected to because of the following informalities:  
Claim 80 recites “adjacent the distal end”, ln 2 should read -- adjacent a distal end --;
Claim 82 recites “the at least the portion of the inflation lumen”, ln 1-2 should read --at least the portion of the inflation lumen--.
Appropriate correction is required.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “inflation lumen mounted to the manipulation rod” of claim 85 “proximal conduit of the LMA is adapted to receive the proximal end of the elongated tube of the moveable ETT component” of claim 87. must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claim 84 is rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  
Claim 84 recites “wherein the cavity into which the elongated tube of the moveable ETT is positioned comprises a trachea.”, ln 1-2 which explicitly requires the trachea to fulfill the claim limitation. Thereby positively claiming the trachea (i.e. encompassing a human organism).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 85 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 85 recites “wherein at least a portion of the inflation lumen is mounted to the manipulation rod.”, ln 3-4 while Applicant disclosure states that the inflation lumen may be associated with manipulation rod by exiting the body via the same opening. Applicant disclosure fails to make clear that same portion of the inflation lumen is mounted to the manipulation rod as recited in claim 85. See Applicant’s disclosure para. 00123: 
As also shown in FIG. 9, inflation lumen or conduit 120 may be associated with bar or rod 110 and exit body 106 via the same opening 122 through which bar or rod 110 exits body 106. However, in another aspect, inflation lumen or conduit 120 may exit body 106 via a different opening from which bar or rod 110 exits body 106. As also shown in FIG. 9, inflation lumen or conduit 120 may communicate with external conduit 124 and with an inflation pilot balloon 126, as known in the art.
Therefore, Claim 85 contains new matter not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 79-88 are rejected under 35 U.S.C. 103 as being unpatentable over Xiao (WO 2014127548 A1; machine translation of application CN10400125(A) relied upon by reference herein) in view of Nave et al. (U.S. Pub. No. 2017/0232216; hereinafter: “Nave”).
Regarding Claim 79, Xiao discloses a combined ventilation apparatus comprising a laryngeal mask airway (LMA) component (1; Fig. 1-3, 5-7, 10-14) comprising a mask portion (2; Fig. 1-3, 5-7, 10-14) having an internal opening (A, Fig. A annotated below), and an elongated tube (11; Fig. 1-3, 5-7, 10-14) mounted to the mask portion (Fig. 1-3, 5-7, 10-14), the elongated tube having an internal passageway (B, Fig. A annotated below) in fluid communication with the internal opening of the mask portion (Fig. 7); a movable endotracheal tube (ETT) component (4, 12, 121 ; Fig. 1-3, 5-7, 10-14) comprising an elongated tube (12; Fig. 1-3, 5-7, 10-14) positioned (Fig. 7; Pg. 8) and movable within the elongated tube of the LMA component (Fig. 10-13; Pg. 8, Last paragraph); and an inflatable cuff (121; Fig. 1-3, 5-14) mounted to the elongated tube of the ETT component (Fig. 1-3, 5-7, 10-14) and a cuff inflation device (4; Fig. 1-3, 5-7, 10-14) operatively connected to the at least one inflatable cuff (Pg. 8).

    PNG
    media_image1.png
    575
    513
    media_image1.png
    Greyscale

Figure A, Adapted from Figure 7 of Xiao.

Xiao does not specifically disclose the combined ventilation apparatus wherein the cuff inflation device comprising an inflation lumen in fluid communication with the inflation cuff. 
Nave teaches an endotracheal tube comprising an endotracheal tube (101; Fig. 1-3C) having an inflation cuff (104; Fig. 1-3C) mounted to the endotracheal tube (Fig. 1-3C), the inflation cuff in fluid communication with an inflation lumen (111, 124; Fig. 1-3C; ¶¶ 0102-0107) for the purpose of providing an interior mounted and embedded channel that can accepted injected air to inflate the cuff (¶¶ 0104-0107). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the cuff inflation device of the combined ventilation apparatus of Xiao to include the inflation cuff in fluid communication with the inflation lumen as taught by Nave for the purpose of providing the endotracheal tube with an interior mounted and embedded channel that can accepted injected air to inflate the cuff (¶¶ 0104-0107).
Regarding Claim 80, the modified device of Xiao discloses the combined ventilation apparatus wherein the inflation cuff is mounted adjacent a distal end (terminus of the elongated tube of the moveable ETT adjacent to cuff 121) of the elongated tube of the moveable ETT (See Xiao: Fig. 1-3, 5-7, 10-14).
Regarding Claim 81, the modified device of Xiao discloses the combined ventilation apparatus wherein at least a portion of the inflation lumen is mounted on the elongated tube of the moveable ETT [See Nave: Fig. 3B; ¶¶ 0102-0107; Examiner notes: Nave disclose the inflation  channel (See Nave: 124; Fig. 3B) portion of the inflation lumen as mounted on and embedded into the interior of the elongated tube of the moveable ETT].
Regarding Claim 82, the modified device of Xiao discloses the combined ventilation apparatus wherein at least the portion of the inflation lumen is molded into the elongated tube of the moveable ETT [See Nave: Fig. 3B; ¶¶ 0102-0107; Examiner notes: Nave disclose the inflation channel (See Nave: 124; Fig. 3B) portion of the inflation lumen as mounted on and embedded into the interior of the elongated tube of the moveable ETT].
Regarding Claim 83, the modified device of Xiao discloses the combined ventilation apparatus wherein, when inflated, the inflation cuff restricts a flow of fluid through an annular passage defined by the elongated tube of the moveable ETI' and a cavity into which the elongated tube of the moveable ETT is positioned (See Nave: ¶¶ 0097, 0104, 0107, 0112, 0116-0119; Examiner notes: Nave discloses the cuff is inflated in the trachea cavity to maintain the position of the ETT and thereby restricts flow through that passage.). 
Regarding Claim 84, the modified device of Xiao discloses the combined ventilation apparatus wherein the cavity into which the elongated tube of the moveable ETT is positioned comprises a trachea (See Nave: ¶¶ 0097, 0104, 0107, 0112, 0116-0119; Examiner notes: Nave discloses the cuff is inflated in the trachea cavity to maintain the position of the ETT and thereby restricts flow through that passage.). 
Regarding Claim 85, the modified device of Xiao discloses a manipulation rod (See Xiao: 123; A, Fig. B annotated below) mounted for translation through a passage (See Xiao: 111; B, Fig. B annotated below) in the LMA component (See Xiao: Pg. 10; Fig 5-7), wherein the manipulation rod having a first end operatively mounted to the ETT component (See Xiao: Pg. 10; Fig. 7, 10-11; Examiner note: Xiao discloses the passage as a slot guiding the rod is a “Z” shaped pattern thereby translation and rotating the ETT.). 

    PNG
    media_image2.png
    811
    745
    media_image2.png
    Greyscale

Figure B, Adapted from Figure 7 of Xiao.

Regarding Claim 86, the modified device of Xiao discloses the combined ventilation apparatus wherein the LMA component further comprises a proximal conduit (A, Fig. C annotated below) positioned and adapted to communicate with a proximal end of the elongated tube of the movable ETT component (B, Fig. C annotated below).

    PNG
    media_image3.png
    579
    551
    media_image3.png
    Greyscale

Figure C, Adapted from Figure 5 of Xiao.
Regarding Claim 87, the modified device of Xiao discloses the combined ventilation apparatus wherein the proximal conduit of the LMA is adapted to receive the proximal end of the elongated tube of the moveable ETT component (See Xiao: Fig. 5; Examiner notes: Xiao discloses the proximal conduit of the LMA as being capable of receiving the proximal end of the elongated tube of the moveable ETT component.).
Regarding Claim 88, the modified device of Xiao discloses the combined ventilation apparatus wherein the elongated tube of the movable ETT component is prevented from being removed from the LMA component (Pg. 10-11; Fig. 5-7; Examiner notes: Xiao discloses push button 123 as being integrally formed with the elongated tube of the movable ETT and wherein push button 123 protrudes through guide hole 111 of the LMA, thereby preventing the elongated tube of the movable ETT from being removed from the LMA component.)

Claims 89-98 are rejected under 35 U.S.C. 103 as being unpatentable over Xiao in view of Nave as applied to claim79 above, and further in view of Sun (2019/0054266).
Regarding Claim 89, the modified device of Xiao discloses the combined ventilation apparatus, show above. 
The modified device of Xiao does not specifically disclose the combined ventilation apparatus wherein the LMA component further comprises a distal extension having a lumen.
Sun teaches endotracheal intubation device comprising an LMA component (93; Fig. 1a-8a, 8c, 9a) comprising a distal extension (99; Fig. 1a; ¶¶ 0087, 0089) having a lumen (90, 94, 95; Fig. 1a-11) for the purpose of insertion into the opening of upper esophagus to prevent the regurgitation of gastric contents (¶ 0087). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the LMA component the modified device of Xiao to include the LMA component further comprising the distal extension having the lumen as taught by Sun for the purpose of insertion into the opening of upper esophagus to prevent the regurgitation of gastric contents (See Sun: ¶ 0087).
Regarding Claim 90, the modified device of Xiao discloses the combined ventilation apparatus wherein the distal extension further comprises an orifice (See Sun: 91; Fig. 1a-9a, 11) in fluid communication with the lumen (See Sun: ¶ 0089).
Regarding Claim 91, the modified device of Xiao discloses the combined ventilation apparatus wherein the orifice comprises an orogastric orifice (See Sun: 91; Fig. 1a-9a, 11; ¶¶ 0087, 0089, 0094-0095).
Regarding Claim 92, the modified device of Xiao discloses the combined ventilation apparatus wherein, when positioned in a patient, an end of the distal extension extends into an esophagus of the patient (See Sun: ¶¶ 0087, 0089, 0091, 0094, 0104-0105, 0124-0135).
Regarding Claim 93, the modified device of Xiao discloses the combined ventilation apparatus wherein the distal extension extends a distance (A, Fig. D annotated below) beyond a length of an LMA component not having the distal extension (B, Fig. D annotated below) See Sun: 96; Fig. 1a-6; ¶¶ 0087, 0089, 0091, 0094, 0104-0105, 0124-0135). 

    PNG
    media_image4.png
    650
    528
    media_image4.png
    Greyscale

Figure D, Adapted from Figure 3b of Sun.
Regarding Claim 94, the modified device of Xiao discloses the combined ventilation apparatus wherein the distal extension extends the distance, shown above.
The modified device of Xiao does not specifically disclose the combined ventilation apparatus wherein the distance comprises at least 10 millimeters. 
It is noted that "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955.)  (See MPEP: 2144.05(II)). Thus, before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to set the distance to at least 10 millimeters in the modified device of Xiao because Applicant has not disclosed that set the distance to at least 10 millimeters provides an advantage, is used for a particular purpose, or solves a stated problem (See Applicant’s Specification Para. 00129). One of ordinary skill in the art, furthermore, would have expected the distance of the distal extension of the modified device of Xiao and Applicant’s, to perform equally well because both mechanisms perform the same function of extending into the esophagus of the patient.
Therefore, it would have been prima facie obvious to modify the modified device of Xiao to obtain the invention as specified in claim 94 because such a modification is considered to be well within the skill level of the ordinary artisan in order to achieve the desired distance to extend into the esophagus of the patient and thus fails to patentably distinguish over the modified device of Xiao.
Regarding Claim 95, the modified device of Xiao discloses the combined ventilation apparatus wherein the distal extension further comprises a tube guiding structure (See Sun: 62, 65, 66, 67, 68, 69, 70; Fig. 6, 8a-9a; ¶¶ 0070, 0100-0102, 0108-0110; Examiner notes: Sun disclose the tube guiding structure as coupled to the lumen (See Sun: ¶ 0100).] for the elongated tube of the moveable ETT component [See Sun: ¶¶ 0070, 0100-0102, 0108-0110, 0124-0135; Examiner notes: Sun discloses the tube guiding structure guiding the endotracheal tube into the laryngeal inlet (See Sun: Fig. 8a, 9a; ¶¶ 0108, 0122).].
Regarding Claim 96, the modified device of Xiao discloses the combined ventilation apparatus wherein the tube guiding structure is positioned and oriented to facilitate passage of the elongated tube of the moveable ETT component [See Sun: ¶¶ 0070, 0100-0102, 0108-0110, 0124-0135; Examiner notes: Sun discloses the tube guiding structure guiding the endotracheal tube into the laryngeal inlet (See Sun: Fig. 8a, 9a; ¶¶ 0108, 0122).].
Regarding Claim 97, the modified device of Xiao discloses the combined ventilation apparatus wherein the tube guiding structure comprises a radiused surface (See Sun: 70; Fig. 6; ¶¶ 0108, 0122).
Regarding Claim 98, the modified device of Xiao discloses the combined ventilation apparatus wherein the tube guiding structure comprises a ramp (See Sun: 68, 69; Fig. 6, 8a-9a; ¶¶ 0070, 0100-0102, 0108-0110).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Brian (U.S. Patent No. 5,241,956) discloses a laryngeal mask airway with concentric drainage of oesophagus discharge which has not yet been claimed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLIOT S RUDDIE whose telephone number is (571)272-7634.  The examiner can normally be reached M-F usually 9-7 EST
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on (571) 272-9034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ELLIOT S RUDDIE/Primary Patent Examiner, Art Unit 3785